 

Exhibit 10.50

SEPARATION AGREEMENT
AND
GENERAL RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (hereinafter
“Agreement”) is entered into by and between Gregory D. Gorgas (hereinafter
“Employee”) and Mast Therapeutics, Inc. (hereinafter “Mast”).  Employee and Mast
hereinafter are collectively referred to as “the Parties.”

RECITALS

A.Mast is a corporation and is doing business in the State of California.

B.Employee has been employed by Mast as a Senior Vice President, Commercial.

C.On or about December 28, 2016, Employee’s employment with Mast terminated as
part of a reduction in force.

D.In accordance with the terms of the Executive Severance Agreement, dated
March 23, 2016, between Employee and Mast (the “Executive Severance Agreement”),
Employee desires to settle and compromise any and all possible claims and
disputes he has against Mast arising out of their relationship to date, and to
provide for a general release of any and all such claims.

AGREEMENT

1.Termination of Employment. Employee agrees that his employment with Mast
terminated as of December 28, 2016 and he has complied with the provisions of
Section 1.3 of the Executive Severance Agreement.

2.Separation Pay/Consideration.  In consideration of the covenants and releases
given herein, eight (8) days after Employee’s execution of this Agreement,
Employee will become eligible to receive the following consideration:

a.Separation Pay.  Mast will tender a check to Employee in an amount of Two
Hundred Forty Nine Thousand Two Hundred Seventy Six Dollars and Ninety Nine
Cents ($249,276.99), less applicable federal and California payroll tax
deductions, which is the equivalent of (i) nine (9) months of Employee’s base
salary and (ii) the amount equal to the premiums necessary to continue
Employee’s health insurance coverage in effect for Employee and Employee’s
covered dependents under the Consolidated Omnibus Reconciliation Act of 1985,
for a period of nine (9) months;

b.Acceleration and Extension of Exercise Period of Stock Options.  Each stock
option granted to Employee before and outstanding immediately prior to
Employee’s termination of employment on December 28, 2016 will become vested
with respect to 18.75% of the total number of shares that were subject to the
stock option on its date of grant, which accelerated vesting shall be in
addition to the shares that had vested and become exercisable in accordance with
the stock option’s normal vesting schedule as of such date (provided that no
stock option shall become vested and exercisable for more than the total number
of shares that were subject to the stock option on its date of grant), and the
exercise period for each such stock option shall be extended such that Employee
may exercise the stock option, to the extent vested (after giving affect to the
foregoing acceleration) and in accordance with the terms of the written
agreement evidencing the stock option, any time after this Agreement becomes
effective and prior to the close of business on September 30, 2017, as shown in
Exhibit 2 attached to this Agreement; and

c.Unemployment Insurance Claim.  Mast will not oppose Employee’s claim for
unemployment insurance benefits, and, if asked, will inform the California
Employment Development Department that Employee was laid off by Mast as part of
a reduction in force.

 

--------------------------------------------------------------------------------

 

3.Release.  

a.Release.  Employee does hereby unconditionally, irrevocably and absolutely
release and discharge Mast, its directors, officers, employees, agents,
attorneys, stockholders, insurers, divisions, affiliates, successors and
assigns, and any related holding, parent, sister or subsidiary corporations from
any and all loss, liability, claims, demands, causes of action or suits of any
type, whether in law and/or in equity, related directly or indirectly, or in any
way connected with any transactions, affairs or occurrences between them to
date, including, but not limited to, Employee’s employment with Mast and the
termination of said employment.  This Agreement specifically applies, without
limitation, to any and all wage claims, claims for unpaid expenses, contract
claims, tort claims, claims for wrongful termination, and claims arising under
Title VII of the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Equal Pay Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act, the Sarbanes-Oxley Act of 2002, the
California Fair Employment and Housing Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, the California Business and Professions Code, and any and all
federal or state statutes or laws governing wages and/or discrimination in
employment.  In addition, this Agreement specifically applies to any claims for
age discrimination harassment or retaliation in employment, including any claims
arising under the Age Discrimination in Employment Act or any other statutes or
laws which govern age discrimination in employment.  Nothing in this Agreement
shall be construed to mean that Employee is releasing or waiving claims to
enforce this Agreement, workers’ compensation claims, claims for unemployment
insurance benefits, claims for any vested retirement or claims that, by law,
cannot be waived.

b.Section 1542 Waiver.  Employee does expressly waive all of the benefits and
rights granted to him pursuant to California Civil Code section 1542, which
reads as follows:

A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

Employee does certify that he has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
he fully understands all of the same.  Employee hereby expressly agrees that
this Agreement shall extend and apply to all unknown, unsuspected and
unanticipated injuries and damages, as well as those that are now disclosed.

c.No Further Action.  Except as set forth in Section 5, Employee irrevocably and
absolutely agrees that he will not prosecute nor allow to be prosecuted on his
behalf, in any administrative agency, whether federal or state, or in any court,
whether federal or state, any claim or demand of any type related to the matters
released above, it being the intention of the Parties that with the execution by
Employee of this release, Mast, its directors, officers, employees, agents,
attorneys, stockholders, insurers, divisions, successors and assigns, and any
related holding, parent or subsidiary corporations will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Employee related in any way to the matters discharged herein.

4.Additional Provisions Regarding Release of Age Claims/OWBPA Provisions.  

a.ADEA Claims.  This section of the Agreement exclusively addresses issues
relating to Employee’s release of claims arising under federal law involving
discrimination on the basis of age in employment (age forty and above).  This
section is provided separately, in compliance with federal law, including but
not limited to the Older Workers’ Benefit Protection Act of 1990 (“OWBPA”), to
ensure that Employee clearly understands his rights so that any release of age
discrimination claims under federal law (the ADEA) is knowing and voluntary on
the part of Employee.

b.Review Period/OWBPA Provisions.  In accordance with the provisions of the
OWBPA, Employee is aware of the following:  Employee represents, acknowledges
and agrees that Mast has advised him, in writing, (i) to discuss this Agreement
with an attorney, and to that extent, if any, that Employee has desired,
Employee has done so; (ii) that Mast has given Employee forty-five (45) days
from receipt of this Agreement to review and consider this Agreement before
signing it, and Employee understands that he may use as much of this

- 2 -

--------------------------------------------------------------------------------

 

forty-five (45) day period as he wishes prior to signing; (iii) that no promise,
representation, warranty or agreements not contained herein have been made by or
with anyone to cause him to sign this Agreement; (iv) that he has read this
Agreement in its entirety, and fully understands and is aware of its meaning,
intent, content and legal effect; (v) that he is executing this release
voluntarily and free of any duress or coercion; (vi) that this Agreement
includes rights and claims under the federal Age Discrimination in Employment
Act, as amended, and the federal OWBPA, as amended; and (vii) that this
Agreement does not waive rights or claims that may arise after the date Employee
signs this Agreement.

c.Review of Exhibit.  Employee represents, acknowledges and agrees that he has
reviewed Exhibit 1, attached to this Agreement, which sets forth the job titles
and ages of employees in the applicable decisional unit whose current position
have been impacted by the reduction in force and the relevant job titles and
ages of employees who were not impacted by the reduction in force.  

d.Effective Date of Agreement.  The Parties acknowledge that for a period of
seven (7) days following the execution of this Agreement, Employee may revoke
the Agreement, and the Agreement shall not become effective or enforceable until
the revocation period has expired.  This Agreement shall become effective eight
(8) days after it has been signed by Employee and Mast, and in the event the
parties do not sign on the same date, then this Agreement shall become effective
eight (8) days after the date it is signed by Employee.

5.Protected Rights.  Employee understands that nothing contained in this
Agreement limits Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state or local government agency or commission
(“Government Agencies”), including an Age Discrimination in Employment Act
charge or complaint, although Employee may have no right to relief by reason of
the claims Employee has released herein.  Employee further understands that this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to Mast.  Nothing in this Agreement shall restrict
or limit any right Employee may have to receive a whistleblower award or bounty
for information provided to the Securities and Exchange Commission.

6.Acknowledgements/Affirmations.  Employee acknowledges and affirms that he has
been paid and/or has received all wages, bonuses, incentive compensation,
accrued vacation and benefits to which employee may be entitled.  Employee also
acknowledges and affirms that he has been provided information regarding his
ability to continue to receive health insurance benefits as COBRA benefits after
the termination of his employment.

7.Confidentiality/Non-Disparagement.  Employee agrees that all matters relative
to this Agreement shall remain confidential.  Accordingly, Employee hereby
agrees that, with the exception of his spouse, counsel and tax advisors, he
shall not discuss, disclose or reveal to any other persons, entities or
organizations, whether within or outside of Mast, the terms and conditions of
this Agreement.  Employee agrees not to make any derogatory or adverse
statements, written or verbal, regarding Mast or any of its present or former
directors, officers or employees, to anyone.

8.Reference Requests.  Any reference requests concerning Employee will be
referred to the Human Resources Department.  The only information that will be
provided in response to such a request will be Employee’s dates of employment,
his title, confirmation of his rate of pay, a statement that Employee was
terminated as a result of a reduction in force and would not have been
terminated but for that company action, and a statement that it is Mast’s policy
to only provide that information.

9.Entire Agreement.  The Parties further declare and represent that no promise,
inducement or agreement not herein expressed has been made to them and that this
Agreement together with the Executive Severance Agreement contain the full and
entire agreement between and among the Parties, and that the terms of this
Agreement are contractual and not a mere recital.

10.Applicable Law.  The validity, interpretation, and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of California.

- 3 -

--------------------------------------------------------------------------------

 

11.Dispute Resolution.  Except as set forth in Section 5, any dispute arising
out of or related to this Agreement shall be resolved through binding
arbitration through JAMS in San Diego, California, under the then current
applicable rules of JAMS.  Each party shall be responsible for its or his or her
own costs and attorneys’ fees in connection with the arbitration, as well as
half of the costs of the arbitration.

12.Knowing and Voluntary Agreement.  Employee acknowledges that he has carefully
read and fully understands all the provisions and effects of this
Agreement.  Employee further acknowledges that he has been given the opportunity
to consult with his own independent legal counsel with respect to the matters
referenced in this Agreement.  Employee acknowledges that he has fully discussed
this Agreement with his attorney or has voluntarily chosen to sign this
Agreement without consulting an attorney, fully understanding the consequences
of this Agreement.  Employee further acknowledges that he is entering into this
Agreement without coercion or duress from Mast and that neither Mast nor any of
its agents or attorneys has made any representations or promises concerning the
terms or effects of this Agreement other than those set forth in this Agreement.

13.Complete Defense.  This Agreement may be pleaded as a full and complete
defense and may be used as the basis for an injunction against any action, suit
or proceeding which may be prosecuted, instituted or attempted by either party
in breach thereof.

14.Counterparts.  This Agreement may be executed in counterparts and, if so
executed, each such counterpart shall have the force and effect of an
original.  A facsimile signature shall have the same force and effect as an
original signature.

15.Severability.  If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part.  To this extent, the provisions, and
parts thereof, of this Agreement are declared to be severable.  

16.No Admission of Liability.  It is understood that this Agreement is not an
admission of any liability by any person, firm, association or corporation but
is in compromise of a disputed claim.

17.Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, legal representatives,
successors and assigns.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the dates
shown below.

Dated:  January 5, 2017

/s/ Gregory D. Gorgas

 

 

Gregory D. Gorgas

 

 

 

 

 

Mast Therapeutics, Inc.

 

 

Dated:  January 5, 2017

By:

/s/ Brian Culley

 

 

Name:

Brian Culley

 

 

Title:

CEO

 

 

- 4 -